Citation Nr: 1619559	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  08-37 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to April 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

As a matter of background, this matter came before the Board in July 2012, at which time the Board denied an increased rating in excess of 10 percent for residuals of a left knee injury.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In February 2013, the Court granted a Joint Motion for Remand which vacated the Board's July 2012 decision and remanded the issue to the Board for action in compliance with the Joint Motion, specifically, that the Veteran be afforded a new VA examination in connection with his claim.

In June 2015, the Board issued a remand, as directed by the Court, and ordered that the Veteran be afforded a new VA examination.  In September 2015, the Veteran presented for the ordered examination, which for the reasons addressed more fully below the Board finds complied with its June 2015 remand.  The matter has since been returned to the Board for further appellate review.

In May 2009, the Veteran testified before a Decision Review Officer (DRO).  A transcript of that hearing has been prepared and is associated with the Veteran's electronic claims file.


FINDINGS OF FACT

The Veteran's residuals of a left knee injury has resulted in pain and swelling with reports of occasional "locking," extension to zero degrees and flexion to no less than 85 degrees and has not resulted in ankylosis, recurrent subluxation or lateral instability.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for residuals of left knee injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71, 4.17a, Diagnostic Codes 5256-5262 (2015)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  Here, the duty to notify was satisfied by way of a letter sent in March 2008, and a subsequent letter issued in August 2008 after the initial adjudication of the claim, but prior to the readjudication via the October 2008 statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (notice timing defect may be cured by the issuance of fully compliant notification following readjudication of the claim).   

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA and service treatment records and provided an adequate examination of his knee.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The Veteran's residuals of a left knee injury are presently rated under Diagnostic Code 5259, which provides a 10 percent rating for symptomatic removal of semilunar cartilage.  That is the maximum rating allowable under that Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5259 (2015).  

A 20 percent rating is given for dislocated semilunar cartilage, with frequent episodes of locking, pain and effusion into the joint.  38 C.F.R. § 4.71a, (DC) 5258.

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 and 23-97.  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint. VAOPGCPREC 9-2004.

Under the Diagnostic Code, limitation of extension of the leg to 45 degrees warrants a 50 percent rating; limitation to 30 degrees warrants a 40 percent rating; limitation to 20 degrees warrants a 30 percent rating; limitation to 15 degrees warrants a 20 percent rating; limitation to 10 degrees warrants a 10 percent rating; and limitation to 5 degrees warrants a noncompensable rating.  38 C.F.R. § 4.71a, DC 5261.  Normal range of extension for the knee is 140-0 degrees.  See 38 C.F.R. § 4.71, Plate II.

Limitation of flexion of the leg to 15 degrees is compensated with a 30 percent rating; limitation of flexion to 30 degrees warrants a 20 percent rating; limitation of flexion to 45 degrees warrants a 10 percent rating; and limitation of flexion to 60 degrees warrants a noncompensable rating.  38 C.F.R. § 4.71, DC 5260.

When an evaluation of a disability is based on limitation of motion and/or arthritis, the Board must also consider, in conjunction with the otherwise applicable diagnostic codes, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015).  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In that regard, the functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Further, pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Moreover, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

When considering pain as a factor, it is important to note that while pain may cause a functional loss, pain itself does not constitute a functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  Particularly, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," resulting in functional impairment that more nearly approximates the criteria for the next highest rating.  Id.; see 38 C.F.R. § 4.40.  

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability warrants a 10 percent rating, moderate recurrent subluxation or lateral instability warrants a 20 percent rating, and severe recurrent subluxation or lateral instability warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5257.  The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just. 38 C.F.R. § 4.6 (2015).

Other codes pertaining to the knee that offer higher disability ratings than that currently assigned include Diagnostic Codes 5256, ankylosis, and 5262, impairment of tibia and fibula. At the outset, the Board notes those diagnostic codes are not applicable because the medical evidence of record does not document the relevant pathologies.

The evidence of record reflects that in November 1993, while still on active duty, the Veteran underwent arthroscopic surgery with partial lateral meniscectomy and debridement of the left lateral femoral condyle.  The post-operative diagnosis was an intact left anterior cruciate ligament, lateral meniscus degenerative tear, and lateral femoral condyle osteochondritis dissecans.  Service connection was granted effective July 1994, with a 10 percent rating assigned.  

The Veteran filed a claim in January 2008 for an increased rating for his left knee disability. 

On May 14, 2008, the Veteran presented for a VA examination in connection with his claim.  He reported having chronic knee pain after a meniscus tear while on active service, with a subsequent surgery.  He reported chronic pain and swelling of his knee.  He denied locking.  He stated that it gives way at least one time per month.  He reported flare-up pain, describing it as achy, sharp, occurring two to three times per day, and lasting about an hour.  Flare-ups were reportedly brought on by the weather, walking over a mile, and kneeling.  He reported taking Naprosyn twice per day, elevating, and icing.  He did not use any assistive devices at that time.  He reported being able to engage in all activities of daily living.  He reported being fully employed in lawn maintenance.  Extension was full to zero degrees.  Flexion was to 110 degrees.  He had mild effusion to the knee with crepitus over the patellofemoral area of the knee.  No increased warmth or redness was noted.  He did have tenderness to the medial and lateral joint line and infrapatellar bursa tenderness.  No laxity was noted.  He had a negative anterior posterior drawer sign, negative McMurray's test, and negative Lachman's test.  X-rays revealed no fractures, subluxation or destructive bone lesion; no localized soft tissue swelling or active distended or arthropathy or gross joint effusion was identified.  No acute or otherwise significant radiographic abnormality was noted.  The examiner stated that additional limitation of function due to repetitive use or flare-ups could not be determined without resorting to speculation.  No discomfort or difficulty with range of motion testing, effusion, edema, erythema, tenderness, or palpable deformity or instability was found, except as noted.  

In May 2009, the Veteran testified at the RO before a DRO.  The Veteran testified that his knee swelled with fluid all of the time and locked up on him.  He experienced regular left knee pain, which combined with swelling kept him from working at times.  He denied that his knee popped out of the socket, or that he had ever fallen.  The Veteran testified that he wore the brace given to him during military service while he worked.  

VA outpatient records from February 2010 showed a complaint of left knee pain.  At that time, he reported being unable to engage in activities such as running, jumping, or walking further than a mile.  Physically, he was found to have joint crepitus and no palpable effusion to the left knee.  Extension was full to sero degrees.  Flexion was to 100 degrees.  

On February 10, 2010, the Veteran was afforded a new examination in connection with his increased rating claim.  He reported current daily pain, stiffness, swelling, and weakness.  He also complained of locking once or twice a week.  He was able to walk a half a block and stand for at least five minutes.  He reported flare-ups of pain, 10/10 in severity, with increased physical activity such as dancing, playing baseball, or coaching his son's baseball team.  He reported having a steroid injection with significant relief.  The examiner noted no hear or erythema.  There was swelling in the lateral aspect of the patella itself.  Extension was full to zero degrees.  Flexion was limited to 85 degrees.  The Veteran reported pain throughout the entire motion of flexion.  Joint lines were painful to palpation.  Popliteal space was clear.  No additional limitation of motion was noted.  No evidence of ligamental laxity or instability was found.  Strength was normal.  Gait was normal without a brace.  No painful motion, tenderness, spasm, edema, fatigability, lack of endurance, weakness or instability was found, except as noted.  The examiner again reported flare-ups, but loss of function during such episodes could not be determined without resort to speculation.  

In February 2013, the Court granted a Joint Motion for Remand, vacating the Board's July 2012 denial of an increased evaluation for residuals of a left knee injury, particularly stating that the May 2008 and February 2010 VA examination were inadequate because the examiner did not indicate why he could not quantify additional limitation of motion in the left knee during a flare-up without resort to speculation.  As a result, in June 2015, the Board issued a remand so that the Veteran could be afforded a new VA examination.

In October 2015, the Veteran presented for a VA examination of his left knee.  A review of the record was noted, including the Veteran's 1993 arthroscopic meniscectomy.  At that time he reported daily pain and swelling in his left knee, sometimes with more swelling if he has been walking a considerable amount.  He reported being fully employed at his own lawn care business, and walking for exercise.  He reported doing laps around a baseball field while his sons are playing.  He reported flare-ups of additional pain and swelling, particularly if he had been very active, but he denied any functional loss or limitations during such flare-up episodes.  The examiner stated that flare-ups would occasionally result in increased pain and swelling to the left knee after a lot of walking or activities, with no further loss of function, as reported by the Veteran.  The examiner also stated that the physical examination conducted was medically consistent with the Veteran's statements describing such flare-ups.  Extension was full to zero degrees.  Flexion was limited to 110 degrees.  Pain was noted, but did not result in any additional functional loss.  No additional loss was noted on repetitive testing.  Strength was normal.  No ankylosis was found.  There was no history of lateral instability or recurrent subluxation.  Effusion was noted, with the Veteran reporting that his knee was always a little swollen and sometimes more swollen.  No instability was found.  No recurrent patellar dislocation, shin splints, stress fractures, exertional compartment syndrome, or other tibial/fibular impairments were noted.  The examiner stated that his condition did not impact his ability to perform occupational tasks.  

The Board finds that this examination report adequately addresses the issues with concern to the flare-ups, which was the subject of the Court's Joint Motion for Remand.  A medical opinion is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'" Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  In this case, the examiner stated that the Veteran reports daily pain and persistent swelling to his left knee, occasionally greater on some days.  There was no suggestion by the Veteran of any significant limitations to his functional ability regarding his left knee after repeated use or during flare-ups.   Although some increased pain and occasional swelling was expected during a flare-up, no additional significant functional limitations were to be expected during such episodes.  This statement was made after review of the Veteran's medical records, including imaging of his left knee, and given in consideration of his current examination findings.  

August 2015 VA treatment records found pain on flexion and extension against resistance.  No swelling or sign of infection was noted.  There was mild to moderate pain. 

In light of the above evidence of record, the Board finds that the Veteran's service-connected residuals of a left knee injury has been correctly rated as 10 percent disabling through the present.  The Veteran's statements and VA examination reports show that he underwent a meniscectomy in 1993, resulting in pain and effusion to the joint.  Under Diagnostic Code 5259, this is compensated at 10 percent for symptomatic removal of semilunar cartilage.  While the Veteran has reported some episodes of "locking," a higher rating under Diagnostic Code 5258 is not appropriate because he underwent arthroscopic removal of semilunar cartilage, and there is no evidence of any such cartilage being dislocated at this time.  

In reaching its conclusion, the Board has considered the Veteran's statements and May 2009 testimony.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that a lay person is competent to report observable symptomatology of an injury or an illness).  In this regard, the Board does recognize the Veteran's report of "locking" of the left knee and instability.  However, the Board finds this to be less probative than the medical evidence of record in evaluating this claim, particularly in light of the fact that there are no clinical findings of such, and the Veteran denied any such episodes in his most recent VA examination.  

Considering other possible rating options for the knee, at the outset, the Board notes that, while the Veteran's has reported left knee locking and instability, there is no objective medical evidence of recurrent subluxation or lateral instability at any time during the period on appeal.  On examination in May 2008, February 2010, and October 2015, testing maneuvers were performed and disclosed no such instability.  Although a knee brace was prescribed to the Veteran during military service, which he testified he used at work, the Board points out that the prescription of a knee brace does not, by itself denote knee instability, and the Veteran has not been prescribed any new supportive device since that time.  As explained above, the Board finds the objective evidence to be more probative than the Veteran's statements regarding such locking episodes.  Therefore, a rating under Diagnostic Code 5257 is not appropriate in this matter.

Likewise, the Veteran has been consistently shown to have complete extension of the knee, with no signs of additional loss due to factors such as pain, instability, fatigue, flare-ups, or weakness.  Without a limitation of extension to at least 10 degrees, a compensable rating cannot be assigned for limitation of extension.  Accordingly, a rating under Diagnostic Code 5261 is also not appropriate in this matter.

The Board recognizes that the Veteran's left knee does show some limitation of flexion, however, such limitation does not rise to a compensable level.  On all evaluations, the Veteran's left knee flexion has been limited to between 85 and 110 degrees.  Although pain was noted on movement, no additional limitation of motion was found at any point due to pain, or any other factor such as instability, fatigue or weakness.  On examination in October 2015, the examiner clearly stated that no additional limitation was to be expected during a flare-up, per the Veteran's own report.  Under the applicable Diagnostic Code, a non-compensable rating is not assigned unless flexion is limited to 60 degrees, and absent evidence of limitation to at least 45 degrees, a compensable rating under Diagnostic Code 5260 is not available.   Accordingly, a rating based on limitation of flexion is not appropriate in this matter.

The Board does acknowledge that the Veteran has pain and swelling due to a healed injury, which is entitled to at least the minimal compensable rating for a joint.  38 C.F.R. § 4.59.  However, in this case, the Veteran has already been assigned the minimum compensable rating for symptomatic removal of semilunar cartilage.  

As noted above, the Board has considered whether a higher or additional disability evaluation may be awarded under any other potentially appropriate Diagnostic Code pertaining to the knee, but because there is no evidence of ankylosis or impairment of the tibia or fibula, a higher evaluation is not warranted.  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criteria for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, all symptoms and the level of disability resulting from the Veteran's left knee disability are addressed by the criteria found in the rating schedule.  The Veteran's reported symptoms include pain, swelling, "locking," limitation of motion, and the removal of semilunar cartilage.  This is consistent with the various Diagnostic Codes pertaining to the knee.  Therefore, the first prong of the Thun test is not satisfied.  Additionally, there is no evidence of any related factor as contemplated by the second prong, in fact, the Veteran reports being self-employed full time, with only occasional missed work due to a flare-up and no evidence of any hospitalization due to the condition.  

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran is not service connected for any other disabilities at this time, and therefore no collective effect exists that could warrant such an extraschedular referral.  

For these reasons, the Board declines to remand this case for referral for extraschedular consideration.  

In sum, the Board finds that the Veteran's residuals of a left knee injury has resulted on no more than limitation of flexion to 85 degrees, with pain and swelling.  Accordingly, a 10 percent rating under Diagnostic Code 5259 is appropriate for symptomatic removal of semilunar cartilage.   In reaching this conclusion, the Board has considered all evidence of record; however, because the preponderance of the evidence is against the claim for a higher rating, the "benefit-of-the-doubt" rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1995); 38 C.F.R. § 4.3 (2015)


ORDER

A rating higher than 10 percent disabling for residuals of a left knee injury is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


